Worden, J.
Action by Letrick against Leabo and others, *415the complaint alleging that the plaintiff Bold and conveyed to defendant certain real estate, and as the consideration therefor, took certain “ receipts;” that the defendant made a certain warranty in reference to the receipts, and also made certain fraudulent representations in reference thereto; which warranty was broken, and which representations were false. There were two paragraphs in the complaint, a demurrer thereto being overruled. Issue; trial; verdict and judgment for the plaintiff.
B. B. Moffatt, for the appellant.
Williamson § Baggy, for the appellees.
It is claimed that the Court erred in overruling the demurrer to the complaint. Eo particular objection is pointed out to the complaint. It is insisted, which is undoubtedly correct, that each count must be good by itself, and that the prayer for relief can not enlarge the allegations in. the complaint. Eo particular objection has been pointed out to each or either of the paragraphs, when taken by itself, and none occurs to us; hence, we can not say that there was any error in the ruling.
The only other point made is, that the evidence is not sufficient to sustain the verdict. Having looked through, the evidence, we are of opinion that there was proof tending to establish the alleged warranty and its breach; hence, we can not disturb the verdict on the evidence.
Per Curiam.
The judgment is affirmed, with costs, and 1 per cent, damages.